Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach, disclose, or suggest, either alone or in combination, a capacitor comprising: wherein the interconnection structure is connected to the n+1 conductive layers at a top end of the first columnar structure and under the laminated structure as instantly claimed, and in combination with the additional limitations.
Regarding claim 11, the prior art fails to teach, disclose, or suggest, either alone or in combination, a method comprising: producing a plurality of holes or trenches on a substrate to obtain a first structure; producing a first laminated structure on the first structure, wherein the first laminated structure comprises m dielectric layers and m+1 conductive layers, the m dielectric layers and the m+1 conductive layers form a structure that a conductive layer and a dielectric layer are adjacent to each other, and m is a positive integer; producing a first insulating layer on the first laminated structure to obtain a second structure; turning over the second structure; removing the substrate to expose the first laminated structure; producing a second laminated structure on the first laminated structure, wherein the second laminated structure comprises k dielectric layers and k conductive layers, the k dielectric layers and the k conductive layers form a structure that a conductive layer and a dielectric layer are adjacent to each other and form, with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/Primary Examiner, Art Unit 2815